Citation Nr: 1714271	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for sickle cell trait.

3.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1977 to July 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 (sickle cell trait), April 2010 (low back disability) and July 2016 (sleep apnea) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file within the Veterans Appeals Control and Locator System (VACOLS).

During the October 2016 Board hearing, the Veteran's representative submitted a excerpt with a citation from an article in relation to the Veteran's low back claim and waived review of this evidence, as well as a prior statement from the Veteran, from consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2016).  However, with respect to additional evidence developed by VA, such as VA treatment records associated with the record, most recently in April 2017, the Veteran did not waive AOJ review thereof, and such were received after the most recent adjudication of the claims, in June 2012 statements of the case (SOC) issued for entitlement to service connection for low back disability and entitlement to service connection for sickle cell trait.  However, this additional evidence does not warrant a remand for AOJ consideration in light of the withdrawal of the appeal for entitlement to service connection for sickle cell trait.  Additionally, as entitlement to service connection for low back disability is remanded below, the AOJ will have the opportunity to consider the additional evidence after the specified development is completed.  

The issues of entitlement to service connection for low back disability, to include as secondary to service-connected disability, and whether new material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In October 2016 testimony, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested, in conjunction with the Veteran, withdrawal of the appeal for entitlement to service connection for sickle cell trait.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for sickle cell trait have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, given the Veteran's withdrawal of his appeal seeking entitlement to service connection for sickle cell trait, discussion of the VCAA's impact on this issue is not necessary, as any notice or duty to assist omissions, if any exist, are harmless.  

Under 38 U.S.C.A. § 7105 (West 2015), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2016).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016). 

During the October 2016 Board hearing, the Veteran's representative, in conjunction with the Veteran, withdrew the appeal as to the issue of entitlement to service connection for sickle cell trait.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, it is therefore dismissed.


ORDER

The appeal for entitlement to service connection for sickle cell trait is dismissed.


REMAND

A remand is necessary in this case so VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of service connection for a low back disability.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c) (2016). 

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has not been afforded a VA examination with respect to his claim for a low back disability.  However, the record reveals evidence of a current disability; specifically, March 2009 VA imaging for the lumbosacral spine provided an impression of mild degenerative changes and mild atherosclerosis.  November 2009 VA imaging provided an impression of L4-L5 facet degeneration with disc bulge and superimposed central disc protrusion results in moderate-to-severe spinal canal stenosis and multilevel foraminal stenosis worse at L4-L5 where there was moderate right neural foraminal stenosis.  June 2010 VA imagining provided an impression of stable degenerative changes of lumbar spine most pronounced at L4-L5 and November 2010 VA imaging provided an impression of mild degenerative disc and facet changes of the lower lumbar spine.  During the October 2016 Board hearing, the Veteran's representative argued that the Veteran's low back disability was the result of an altered gait due to his service-connected disabilities.  In this regard, the Board recognizes the Veteran is, in relevant part, currently service-connected for right hip, left hip, and left ankle disabilities.  During the October 2016 Board hearing, the Veteran's representative also referenced and submitted an excerpt and citation from an article which linked a loss of range of motion in the ankle to an altered gait and to subsequent problems such as lower back pain.  Additionally, the Veteran testified that lifting an engine or an engine part during service also strained his back.  As there is at least an indication of a link between current back disability and service and/or service-connected disabilities, the Board finds that a VA examination and opinion is warranted on remand for the claim of entitlement to service connection for a low back disability.  See McLendon, 20 Vet. App. at 81, El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Additionally, pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In a December 2009 VA Form 21-4142, Authorization to Disclose Information to VA, the Veteran, in part, reported that he received treatment from the Augusta VA Medical Center (VAMC).  In a December 2009 statement, the Veteran reported treatment from the Augusta VAMC and Dublin VAMC.  In a February 2010 statement, the Veteran reported he received treatment from the Dublin VAMC, currently the Carl Vinson VAMC, from 2002 until 2009, and received treatment at the Indianapolis VAMC, currently the Richard L. Roudebush VAMC, in 2009 to the present.  

VA treatment records, from the Carl Vinson VAMC, dated from March 2003 to November 2009, are of record; notably a March 2003 Carl Vinson VAMC treatment record indicates that such was the Veteran's first visit.  VA treatment records from the Richard L. Roudebush VAMC dated from July 2009 to April 2017 are of record.  However, no records from the Augusta VAMC are of record nor are any records from the Carl Vinson VAMC dated prior to March 2003.  Thus, on remand, any and all VA treatment records, to include from the Augusta VAMC, the Carl Vinson VAMC dated prior to March 2003 and updated VA treatment records, from the Richard L. Roudebush VAMC, since April 2017, should be obtained and associated with the claims file.

Finally, a July 2016 rating decision, in pertinent part, denied a claim to reopen entitlement to service connection for sleep apnea.  In October 2016, the Veteran submitted a timely notice of disagreement (NOD) with respect to this denial.  The record does not reflect a SOC has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC with respect to whether new material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in October 2016, as to the rating decision in July 2016, which the Veteran is appealing as to whether new material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should this issue be forwarded to the Board for appellate consideration.

2.  Obtain any and all of the Veteran's VA treatment records, to include from the Augusta VAMC, the Carl Vinson VAMC dated prior to March 2003, and updated VA treatment records, from the Richard L. Roudebush VAMC, since April 2017, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any low back disability diagnosed proximate to, or during the pendency of the appeal.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following. 

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability demonstrated proximate to or during the pendency of the claim had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  The examiner should consider the Veteran's lay statements, including October 2016 testimony during which he described lifting an engine or engine parts during service and which he testified strained his back.

If the answer to the above question is no, then is it at least as likely as not (50 percent or greater degree of probability) that any identified low back disability, was caused or aggravated by a service-connected disability, to include as result of an altered gait due to a service-connected disability (to include service-connected disabilities of the right hip, left hip and/or left ankle).  The examiner should consider the Veteran's representative's October 2016 statement with excerpt and citation to an article that linked a loss of range of motion in the ankle to an altered gait and to subsequent problems such as lower back pain.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a worsening of the underlying disability beyond its natural progression.

A complete rationale for all opinions expressed must be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate entitlement to service connection for low back disability, to include as secondary to service-connected disability.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
U. .R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


